                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS HARVEY MATTHEWS,                    :    CIVIL NO. 3:12-CV-1759
                                           :
                    Petitioner             :    (Chief Judge Conner)
                                           :
             v.                            :
                                           :
                                           :
WARDEN CAMERON,                            :
                                           :
                    Respondent             :

                                        ORDER

      AND NOW, this 29th day of November, 2018, upon consideration of

Matthews’ informal request (Doc. 42) for reconsideration, and it appearing that

Petitioner fails to demonstrate reliance on one of three major grounds needed for a

proper motion for reconsideration, North River Ins. Co. v. Cigna Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995) (stating that the three major grounds include: “(1)

an intervening change in controlling law; (2) the availability of new evidence [not

available previously]; [or], (3) the need to correct clear error [of law] or prevent

manifest injustice.” ), but, instead, simply disagrees with the court’s decision and

reargues matters already disposed of by the court, see Waye v. First Citizen’s Nat’l

Bank, 846 F. Supp. 310, 314 (M.D. Pa. 1994) (finding that “[a] motion for

reconsideration is not to be used to reargue matters already argued and disposed

of.”), aff’d, 31 F.3d 1174 (3d Cir. 1994); see also Database America, Inc. v. Bellsouth

Adver. & Publ’g Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993) (citations omitted)

(holding “[a] party seeking reconsideration must show more than a disagreement

with the Court’s decision, and ‘recapitulation of the cases and arguments
considered by the court before rendering its original decision fails to carry the

moving party’s burden.’”), it is hereby ORDERED that the motion (Doc. 42) is

DENIED. 1




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




      1
        This matter was initially assigned to the Honorable Richard P. Conaboy of
this Court. Since Judge Conaboy recently passed away, this matter was reassigned
to the undersigned.
        Petitioner’s pending request for reconsideration vaguely argues that his
supplemental claim which was filed in January, 2017 should be deemed timely
because it relies on a 2014 decision of the Superior Court of Pennsylvania,
Commonwealth v. Wolfe, 106 A.3d 800 (Pa. Super 2014) a This Court does not agree
that Wolfe constitutes newly discovered evidence. Moreover, Petitioner has failed
to establish the presence of any manifest errors of law or fact with respect to the
decision by Judge Conaboy to deny the petition as being untimely and Matthews
has not presented any evidence, which if previously presented, might have affected
the decision.
